This office action is in response to the amendments filed on 01/31/2020. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Ashley on 02/18/2022.

The claims 14-20 of the application have been amended as follows: 
14. The system of claim 13
15. The system of claim 13
16. The system of claim 13
17. The system of claim 13
13
1 9. The system of claim 13
20. The system of claim 13.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 7 and 13 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 7, 13: “…a housing that encloses a motor, at least one magnetic disk, and first and second actuators, each of the first and second actuators comprising respective first and second heads configured to independently read from and write to the at least one magnetic disk, the first actuator being mapped to a first logical unit and the second actuator being mapped to a second logical unit; and a host interface that facilitates access to the first and second logical units; a first 
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
•    Dhoolam et al. (U.S. Patent No. US 9,826,030), hereinafter “Dhoolam”.
Dhoolam teaches groupings of the servers hosting a master and slave partitions.
Although conceptually similar to the claimed invention of the instant application, Dhoolam does not teach a housing that encloses a motor, at least one magnetic disk, and first and second actuators, each of the first and second actuators comprising respective first and second heads configured to independently read from and write to the at least one magnetic disk, the first actuator being mapped to a first logical unit and the second actuator being mapped to a second logical unit; and a host interface that facilitates access to the first and second logical units in combination with the remaining limitations and in context of their claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Caldwell, Jr. teaches a method for writing data to a dual-actuator disk drive includes providing a multi-actuator disk drive having a first actuator communicating with first disk platters and a second actuator communicating with second disk platters, receiving in a storage controller coupled to the disk drive a data stream including groups of blocks of data to be written to the multi-actuator disk drive.

Nanjunda Swamy teaches a first drive volume formed on a disk within a drive enclosure. The first drive volume is read from and written to by a first head that is moved by a first actuator, A second drive volume is formed on the one or more disks.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114